                   Case: 20-13482         Doc: 134-2        Filed: 11/16/20       Page: 1 of 8

                                                                                                Sean Kirrane
                                                                                               Managing Partner

                                                                                           Phone: (862) 226-1892
                                                                                             Fax: (862) 860-1680
               AHP
                                                                                           1513 NW 189TH Street
                                                                                             Edmond, OK 73012


November 12, 2020
Mr. Charles Eldridge
One Cura Wellness
The Physicians Hospital in Anadarko
Stroud Regional Medical Center

RE:     Request for Proposal

Dear Mr. Eldridge:

        We are pleased to present you with a proposal to provide hospital management and staffing services to
The Physicians Hospital in Anadarko and Stroud Regional Medical Center. Arcadia is presenting this proposal to
you in direct partnership with Southern Plains Medical Group who will be playing a significant role in servicing
these contracts ensuring that the hospitals will receive the very best service available in the market as they work
through the bankruptcy reorganization process.

         As you are aware, I am uniquely familiar with these facilities given my previous roles as Chief Financial
Officer, Chief Executive Officer, and Board Member of First Physicians Capital Group which I joined when they
themselves were insolvent owners of these hospitals. My knowledge of these assets, the manner in which they
operate, and their specific market dynamics will allow Arcadia to ensure that the value of the assets and their
performance is maintained and improved throughout this process.

         Arcadia has assembled a team of experts, some of whom were the very same senior people involved in
overseeing the operational and clinical turnaround of these very hospitals from 2011 – 2019. In addition, Arcadia
has chosen to partner with Southern Plains Medical Group. Southern Plains Medical Group brings with them
significant resources in the Oklahoma markets, successfully operates several facilities in these very same markets
and bring direct Oklahoma CAH bankruptcy history to the table. Collectively, we bring decades of experience in
managing and operating Critical Access Hospitals, particularly distressed and/or insolvent Critical Access Hospitals.

       We look forward to embarking on this journey with you. Should you have any questions regarding the
attached proposal, please let me know. Thank you for taking the time to review our proposal.

                                                 Very truly yours,


                                         Sean J Kirrane
                                                  Sean J Kirrane
                                                 Managing Partner
                                              Arcadia Health Partners
                  Case: 20-13482          Doc: 134-2       Filed: 11/16/20       Page: 2 of 8




ARCADIA HEALTH PARTNERS

                            STRATEGICALLY ALIGNED TO MAXIMIZE RESULTS
Arcadia Health Partners, LLC (also referred to as “AHP”) is a healthcare consultancy group that has developed
comprehensive, proprietary programs which enable Critical Access Hospitals (CAHs) to achieve long‐term financial
success by re‐organizing their operational structure to address gaps in rural health care within the context of
existing regulations. The company has brought together a team of successful entrepreneurs in specialized areas
of rural healthcare to form one, comprehensive solution capable of completely reorganizing and optimizing rural
health facilities of all types.

The Company has built a “hospital in a box” solution that incorporates every aspect of running a fully optimized
rural healthcare facility. From management to staffing, the Hospital in a Box solution combines services into one
comprehensive product that greatly reduces costs in comparison to a fragmented model, in which multiple
vendors have competing agendas. Under this model, all of the services are tied together and managed toward
one strategic goal and vision that is geared toward the success of the facility and needs of the community.

The Company will provide highly qualified staff to the hospitals on a secondment basis. This will allow them to
utilize staff according to varying patient volumes and acuity and to share resources with other facilities. Such a
staffing solution will reduce the hospitals’ personnel costs and allow them to offer more specialized services that
are based on specific market demand.

For the purposes of this proposal and the contracted services, Arcadia has agreed to enter into agreements with
Southern Plains Medical Group and Cohesive Healthcare Solutions so that it can also leverage the strength of their
resources and platforms in the very same local markets that these hospitals currently operate in. Both companies
own and/or manage several rural hospitals and clinics in Oklahoma and other states and have been involved in
managing numerous rural hospitals through the bankruptcy process.

Southern Plains Medical Group, of which Mike Schuster is the managing partner, currently employs 103 full time
employees, 31 of which are medical providers across multiple facilities and specialties in Chickasha, Anadarko,
and Paul’s Valley, Oklahoma. They are currently in the process of re‐opening the Paul’s Valley General Hospital in
Paul’s Valley, OK after several operators have failed. Southern Plains already has a contract with The Physicians
Hospital in Anadarko to provide a Surgical under‐arrangement which is a significant portion of the hospital’s
annual revenue. From its clinic in Chickasha, Southern Plains currently operates a CLIA and COLA certified
laboratory, pharmacy, and X‐ray, ultrasound, and CT imaging services. As such, Southern Plains has significant
resources at its disposal that can be utilized in the oversight and provision of medical services at TPHA and SRMC.
Given the under‐arrangement, Southern Plains team has a unique knowledge of TPHA and its medical operations.
Mike Schuster and Southern Plains have successfully been serving the medical needs of multiple Oklahoma
communities including Anadarko for several decades now.



     ARCADIA HEALTH PARTNERS |     STROUD REGIONAL MEDICAL CENTER     | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                          Page | 2
                   Case: 20-13482          Doc: 134-2       Filed: 11/16/20        Page: 3 of 8



Cohesive Healthcare led by Godwin Feh is based in Shawnee and currently provides management and staffing
services to several Oklahoma rural hospitals. Cohesive currently manages and staffs hospitals in very close
geographic proximity to both The Physicians Hospital in Anadarko and Stroud Regional Medical Center. Recently
they also managed and provided staffing resources to several Oklahoma hospitals involved in a North Carolina
chapter 11 bankruptcy.

With these and Arcadia’s other strategic relationships in the local healthcare market AHP can offer The Physicians
Hospital in Anadarko and Stroud Regional Medical Center an unparalleled level of service and highly skilled
workforce while they work through the bankruptcy reorganization process. Arcadia’s team has the knowledge
and expertise to support the hospitals through this difficult process and maximize their results while doing so.

Arcadia’s Management team is comprised of the following industry experts:



Sean Kirrane – Chief Executive Officer & Founder: Mr. Kirrane brings 20+ years of Operational, Financial, Capital
Raise and Deployment, Investment and Strategic experience working in various roles with large publicly traded
companies. He has held the titles of Investment Officer, Treasurer, Chief Financial Officer, Assistant Vice President,
Vice President, President, Chief Executive Officer, and also the Board of Directors at various publicly traded and
private companies. During his professional career, he has completed hundreds of capital markets transactions
valued well into the billions of dollars. He was also the CEO of First Physicians Capital Group, Inc. (FPCG) from
2013 through 2019. He converted FPCG, a bankrupt and insolvent critical access hospital owner, to a profitable
critical access hospital management and staffing company at the time he departed in 2019 to form Arcadia.



Dr. Michael Carter, CPA, FACHE, PHD – Chief Operating Officer: Dr. Carter is the CEO and Founder of Professional
Management Solutions, an Oklahoma Management Company specialized in rural hospital turnarounds and rural
health clinic conversions and management. Dr. Carter is a healthcare industry expert bringing to the position 22
years of experience spanning the full gamut of healthcare management. He is a passionate professional with a
strong commitment to delivering healthcare grounded in quality, compassion, integrity, and dignity. He combines
these human values with strong financial experience and acumen to ensure that the institutions under his
management remain financially able to provide the essential services that their community desperately needs.
Dr. Carter has served as CEO of five Critical Access Hospitals, with net annual patient revenues ranging from $14
to $29 million. He has overseen the successful conversion of many free‐standing clinics to Provider‐Based Rural
Health Clinics. Dr. Carter has an extensive background in operations, finance, and human resources, having turned
around struggling institutions and recruiting and retaining valuable talent in some of the most difficult recruiting
markets.




     ARCADIA HEALTH PARTNERS | STROUD REGIONAL MEDICAL CENTER           | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                             Page | 3
                   Case: 20-13482          Doc: 134-2       Filed: 11/16/20        Page: 4 of 8



Joanna Davis, RN, BSN– Chief Clinical Officer: Ms. Davis is the CEO and Founder of Surgical Executive
Management Partners (“SEMP”). SEMP works closely with assisting physicians, hospitals, surgical centers,
laboratories, outpatient rehabilitation clinics, and a diverse list of other healthcare organizations improve
performance through enhanced strategic and operational approaches. Ms. Davis is a seasoned Registered Nurse
with a background of developing, founding, and operating strengths‐based frameworks for organizations
including: Acute Care Hospitals, Ambulatory Surgery Centers, Critical Access Hospitals, Skilled Nursing Facilities
and Post‐Acute & Rehabilitation Hospitals; Home Health Care Organizations, Pharmacies, Out‐patient
Laboratories, Out‐patient Imaging Centers, Medical Spas, Physician Practices, Behavioral Health Care Hospitals
and Out‐patient (IOP/PHP‐Adolescents, Adults and Geriatrics) Hospice ; IV Infusion Therapy Clinics, Stem Cell
Therapy (In‐patient & Outpatient), Physician Practices & Group Practice , Telemedicine, and EMR platforms.

Dane Johnson – Chief Information Officer & Director of Revenue Cycle: Mr. Johnson is the Founder and CEO of
Praxis Health Group, LLC ‐ a back‐office services provider specializing in providing Revenue Cycle and IT for Surgical
Hospitals, smaller rural Critical Access Hospitals, and their associated clinics. Praxis has been in business since
2007 and has a heart and passion for the rural communities. Under Mr. Johnson’s leadership Praxis has provided
outsourced revenue cycle and IT services to over 25 hospitals and health systems including being the former
provider of Revenue Cycle and IT Services to both The Physicians Hospital in Anadarko and Stroud Regional
Medical Center under a sub‐contract relationship with First Physicians. Praxis provided these services for over 7
years beginning in 2011. Mr. Johnson’s team was responsible for building the revenue cycle and IT platforms for
the two hospitals and eventually transitioning these responsibilities to FPCG in 2018 when they assisted FPCG in
launching its own platform by allowing them to acquire the majority of their Revenue Cycle department’s
personnel from Praxis in exchange for a fee.

Kathy Kennett, RHIT, CHPS, – Health Information Management Director: Kathy is a seasoned HIM professional
with over 3 decades of experience in HIPAA Privacy, Coding, Records Management and implementing HIM and
Privacy Compliance programs for both hospitals and health systems. Most recently and for the past 3 years Kathy
worked as the HIM Director for First Physicians Capital Group servicing The Physicians Hospital in Anadarko and
Stroud Regional Medical Center. In this role, Kathy was instrumental in designing the HIM process at both of these
CAHs right up until her resignation in October 2019. As a result of her recent experience, Kathy is intimately
familiar with the operations of these two hospitals.

Patrick Waters ‐ Environment of Care Director: Mr. Waters oversees facilities, construction, engineering, and
equipment maintenance. He brings over nine years of progressive experience in operations and facilities
management. For the past 6 years Mr. Waters has served various roles within hospital operations and more
specifically focused on Environment of Care at First Physicians Capital Group under the management of Sean
Kirrane. Mr. Waters is well versed in Plant Operations, Facility Construction and Engineering, HVAC and plumbing,
and Biomedical Engineering as it specifically relates to CAHs and the needs of the medically complex patients that
the facility currently serves.


     ARCADIA HEALTH PARTNERS | STROUD REGIONAL MEDICAL CENTER           | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                             Page | 4
                   Case: 20-13482          Doc: 134-2        Filed: 11/16/20        Page: 5 of 8

Representative Clients: Over the past several decades, Arcadia’s senior management team has successfully been
engaged in rural hospital turnarounds, bankruptcies, as well as managing the operations, back office, and clinical
functions on a routine basis for numerous hospitals as well as other types of medical facilities across several states.
Arcadia is now bringing together all of that collective experience under one umbrella to create a more
comprehensive national solution. A representative list of hospitals that Arcadia’s team has been or is currently
engaged with in various capacities is listed below. References will be provided upon request.


Oklahoma
Stroud Regional Medical Center, Stroud OK                  The Physicians Hospital in Anadarko, Anadarko, OK
McCurtain County Medical Center, Idabel, OK                Cleveland Area Hospital, Cleveland OK
Memorial Hospital of Texas County, Guymon, OK              Comanche County Hospital Authority, Lawton, OK
Mercy Hospital – Tishomingo, Tishomingo, OK                Pawhuska Hospital, Pawhuska OK
Memorial Hospital and Physicians Clinic, Frederick, OK     Eastern OK Medical Center, Poteau, OK
Carnegie Tri‐County Municipal Hospital, Carnegie OK        Jackson County Memorial Hospital, Altus, OK
Harmon Memorial Hospital, Harmon, OK                       Harmon Home Health, Harmon, OK
Southern Plains Medical Center, Chickasha, OK              Latimer County General Hospital, Wilburton, OK
Oklahoma Sleep Institute, Oklahoma City, OK                Vantage Imaging Group, Oklahoma City/Tulsa, OK


Texas
Liberty Dayton Regional Medical Center, Liberty, TX    BSA Health System, Amarillo, TX
Sightline Radiology Centers, Houston, TX               Prestonwood Surgery Center, Dallas, TX
Mansfield Surgery Center, Mansfield, TX                Mentis Neuro Health, El Paso and Houston, TX
Orthopedic Surgeons Associates, El Paso, TX            TOPS Surgical Hospital, Houston, TX
Humble Surgical Hospital, Humble TX                    St. Michael’s Elite Hospital, Sugar Land, TX
Victory Medical Center, Houston, TX                    South Texas Spine Hospital, San Antonio, TX
Sugar Land Surgery Center, Sugarland, TX
Memorial Hermann Surgery Center & Hospital, Multiple Locations, TX


Kansas
Patterson Health Center, Anthony, KS


Arizona
Copper Queen Medical Center, Bisbee, AZ                    Southeast Arizona Medical Center, Douglass, AZ
Arizona Spine & Joint Hospital, Mesa, AZ


California & Nevada
Aspen Surgery Center, Walnut Creek, CA                      Sequoia Surgical Pavilion, Walnut Creek, CA
Oband Surgery, Beverly Hills, Los Angeles, Tustin, CA & Las Vegas, NV


New Mexico
Miners Colfax Medical Center, Raton, NM


     ARCADIA HEALTH PARTNERS | STROUD REGIONAL MEDICAL CENTER           | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                              Page | 5
                   Case: 20-13482         Doc: 134-2       Filed: 11/16/20        Page: 6 of 8


Project and Fees

Based upon the information provided in the initial consultation, AHP has prepared a quote to provide the following
services to The Physicians Hospital in Anadarko and Stroud Regional Medical Center. All prices quoted are on a
per hospital basis and based upon a standardized scope of service equivalent to the level of service your facilities
currently receive. The proposed services and fees are as follows:



Staffing Services/Contract Labor:         Arcadia will provide temporary staffing for all clinical and non‐clinical
roles at a rate of cost‐plus 75%. Cost is the total cost of employment for personnel to include but not limited to
wages, benefits, taxes, and other related employment costs.



Hospital Operations Management: Arcadia will provide daily operations and administrative oversight of each
hospital in accordance with all applicable laws, regulations, and hospital policies and procedures. Arcadia will
appoint a hospital CEO subject to the approval of One Cura and the Hospital Governing Board to manage the
facility and all hospital personnel. The CEO shall be responsible for performing all duties and responsibilities
customarily performed in this role at a CAH. Arcadia shall be responsible for managing all aspects of operating
each hospital subject to appropriate oversight from One Cura and the bankruptcy court.

        Fee:    $285,000 per month per hospital

Revenue Cycle: Arcadia will be responsible for all coding, billing, and collection activities of each hospital in
accordance with best practices for CAHs and in compliance with all hospital policies and procedures, all applicable
Medicare and Medicaid rules and regulations, and contractual terms with insurers.

        Fee:    7.5% of hospital collections

Emergency Room Management: Arcadia will appoint an Emergency Room Manager and a Medical Director
(Physician) to oversee each hospital’s Emergency Department. Arcadia will provide Physician or Mid‐level on call
coverage to each hospital 24 hours per day, 7 days per week, 52 weeks per year. Arcadia will ensure that all Mid‐
level providers are properly supervised by a Physician as per all applicable laws and regulations. Arcadia will
ensure that at all times a Physician or appropriately supervised Mid‐level provider is available within 20 minutes
of being called by the hospital for Emergent Patients presenting in the Emergency Department.

        Fee:    $450,000 per month per hospital

Accounting & Finance: Arcadia will provide the hospital with a Virtual Chief Financial Officer. Arcadia’s finance
and accounting team will prepare and maintain the books and records of the hospital in accordance with GAAP
accounting principles. Arcadia will perform all general ledger accounting utilizing the hospital’s general ledger
system and manage the quarterly closing process. Arcadia will perform all cash management functions on behalf
of each hospital and perform all customary accounting and finance functions consistent with the operations of a
CAH.

        Fee:    $85,000 per month per hospital




     ARCADIA HEALTH PARTNERS | STROUD REGIONAL MEDICAL CENTER         | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                           Page | 6
                   Case: 20-13482         Doc: 134-2        Filed: 11/16/20       Page: 7 of 8



Information Technology:            Arcadia will provide each hospital with a Virtual Chief Information Officer.
Through this officer, Arcadia will manage the hospital’s IT Infrastructure and provide centralized remote IT support
with onsite presence as needed. Arcadia will maintain all existing IT contracts and ensure that the hospital’s IT
infrastructure is maintained according to industry specific best practices. Arcadia will work with facility staff to
maintain and when necessary replace (at the hospital’s expense) all technology related hardware and software
and will serve as each hospital’s network administrator.

        Fee:    $85,000 per month per hospital

Human Resources:           Arcadia will provide each facility with a Virtual Director of Human Resources. Through
this officer, Arcadia will provide a centralized remote human resources function. Arcadia will be responsible for
all functions typically performed by a CAH human resource function such as maintaining an organizational culture,
creating, and maintaining the facility organizational charts and job descriptions, recruiting, credentialling, and
training.

        Fee:    $75,000 per month per hospital

Supply Chain: Arcadia will provide a Virtual Supply Chain Manager. Through the Supply Chain Manager, Arcadia
will provide centralized management of the hospital’s supply chain. The Supply chain manager shall at the
hospital’s expense maintain an adequate inventory of supplies as necessary to support the patients of the hospital.
Arcadia will perform all services customary with CAH Supply chain management including maintaining inventory
reports and maintaining appropriate inventory and purchasing controls in accordance with hospital policies.
Arcadia shall be responsible for negotiating and maintaining all purchasing contracts and Vendor relationships of
the hospital.

        Fee:    $35,000 per month per hospital

Health Information Management:           Arcadia shall appoint a Virtual HIM Manager to maintain the hospital’s
system of patient records in accordance with hospital policy and all applicable laws and regulations. Arcadia will
perform all services consistent with the HIM function of a CAH.

        Fee:    $50,000 per month per hospital

Hospitalist:    Arcadia will provide Physicians and Mid‐level Providers to make rounds on the floors and visit all
inpatients as appropriate for the acuity level of the patients and consistent with the Med Staff bylaws and hospital
protocols. Hospitalists shall be responsible for managing the inpatients of the hospital including designing care
and discharge plans.

        Fee:    $125,000 per month per hospital

Lab Management:          Arcadia will appoint a Hospital Lab Manager and Medical Director (Physician) to oversee
lab operations at each hospital. Arcadia will maintain all applicable CLIA certifications and any other licensure or
accreditations currently in effect. Arcadia will ensure that lab services are available at each hospital 24/7/365 and
that the lab is appropriately staffed to provide these services at the hospital’s expense.

        Fee:    $75,000 per month per hospital




     ARCADIA HEALTH PARTNERS | STROUD REGIONAL MEDICAL CENTER          | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                            Page | 7
                   Case: 20-13482         Doc: 134-2       Filed: 11/16/20        Page: 8 of 8



Pharmacy Management:            Arcadia will appoint a Pharmacy Manager and a licensed Pharmacist to oversee
each hospital’s pharmacy programs. The Pharmacy Manager and Pharmacist shall provide oversight to the
hospital’s drug room supervisor. Arcadia will maintain all applicable licensure and certifications required for the
performance of pharmacy services at each facility.

        Fee:    $55,000 per month per hospital

Radiology Management:            Arcadia will appoint a Radiology Manager and a Medical Director (Physician) to
oversee each hospital’s Radiology Department. The Radiology manager and Medical Director shall be responsible
for ensuring that the hospital’s Radiology Department is maintained in compliance will all applicable regulations
and ensure that the radiology department is staffed at the hospital’s expense 24/7/365 and available to provide
services. Arcadia will manage all external radiology vendors including but not limited to equipment vendors,
external Radiology Read vendors, etc.

        Fee:    $75,000 per month per hospital



General Consulting:

In addition to the fees and services listed above, Arcadia has a diverse group of advisors available to provide
additional support or project work. Each advisor has their own billing rate based upon their skills and experience.
The rates for our other advisors will fall into the following categories and ranges:

                                 Partners                $375 ‐ $425 per hour
                                 Senior Advisor          $225 ‐ $350 per hour
                                 Advisor                 $175 per hour

Our fees shall be billed monthly for all services rendered. We will also bill you for costs and expenses incurred on
your behalf including but not limited to travel, lodging, meals, mileage, parking, food, delivery and courier fees,
administrative fees, photocopy expenses, and other out of pocket expenses that may be incurred over the course
of the project. These costs will be billed in the month following the month that they were incurred.




     ARCADIA HEALTH PARTNERS | STROUD REGIONAL MEDICAL CENTER         | THE PHYSICIANS HOSPITAL IN ANADARKO


                                                                                                           Page | 8
